DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 4-6, 8, 11-13, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gotsch US Patent Application Publication No. 2020/0225748 in view of Li et al. (Hereinafter “Li”) US Patent Application Publication No. 2018/0143354.

Referring to claim 1, Gotsch teaches an information handling system [ab] comprising: 
at least one processor [processing unit 110 of fig. 1]; 
a display coupled to the at least one processor [120 of fig. 1]; and 
a memory medium [130 of fig. 1], coupled to the at least one processor, that stores instructions executable by the at least one processor [digital instructions implemented by one or more digital processors, 0033-0034; codes and instructions, 0100] which when executed by the at least one processor cause the information handling system to provide, by a first plurality of light emitting diode (LED) pixels of the display, first light emissions; provide, by a second plurality of LED pixels of the display, second light emissions [first and second light emits of fig. 5; 0018], wherein a first layer of the display includes the first plurality of LED pixels and the second plurality of LED pixels; and wherein a second layer of the display includes the plurality of LCD pixels [fig. 22A-22B; 0092]. 
However, Gotsch does not explicitly determine a gaze point associated with eyes of a user of the information handling system and associated with the display; and configure a plurality of liquid crystal display (LCD) pixels of the display within a distance from the gaze point to: block the second light emissions to a first eye of the eyes of the user, block the first light emissions to a second eye of the eyes of the user, permit transmission of the first light emissions to the first eye of the eyes of the user, and permit transmission of the second light emissions to the second eye of the eyes of the user. Li teaches determine a gaze point associated with eyes of a user of the information handling system and associated with the display; and configure a plurality of liquid crystal display (LCD) pixels of the display [0025; 0076] within a distance from the gaze point to: block the second light emissions to a first eye of the eyes of the user, block the first light emissions to a second eye of the eyes of the user, permit transmission of the first light emissions to the first eye of the eyes of the user, and permit transmission of the second light emissions to the second eye of the eyes of the user [display portions 143 and blocks (i.e., idle areas) 145 from the first eye and second eye of fig. 4A; 0036-0040].
It would have been obvious to one of ordinary skill in the art to add features of Li to the system of Gotsch as an essential means to display the image frame in a plurality of display areas of the display panel arranged in parallel with each other and spaced apart from each other, each of the plurality of display areas being configured to display a portion of a display content of the image frame.

Referring to claims 8 and 15, these claims are method claims which are corresponding to the apparatus 1 above; therefore, they are rejected under the same rationale.

Referring to claim 4, Gotsch and Li teach the invention substantially as claimed, with the exception the second layer of the display is at least six millimeters (6 mm) thick. However, it is just a matter of design choice to provide less power and more picture quality of the display.

Referring to claim 5, Gotsch and Li teach the invention substantially as claimed, wherein the first plurality of LED pixels include a first plurality of organic light emitting diode (OLED) pixels; and wherein the second plurality of LED pixels include a second plurality of OLED pixels [Gotsch,0092; 0100-0109; 0168]. 

Referring to claim 6, Gotsch and Li teach the invention substantially as claimed, wherein the first plurality of OLED pixels and the second plurality of OLED pixels are addressed via passive matrix addressing or via active matrix addressing [Gotsch, fig. 6-7B; 804 of fig. 8; figs 22A-22B].

Referring to claims 11-13, 18 and 19, all limitations of these claims have been addressed in the analysis of claims 1, 4-6, 8 and 15 above, and these claims are rejected on that basis.  

Allowable Subject Matter
Claims 2-3, 7, 9-10, 16-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THUY N PARDO/Primary Examiner, Art Unit 2691